DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
2.	Applicant filed the amendment on 08/14/2022. Claims 1, 4-8, and 11-19 are pending. Claims 1, 4-8, and 11-19 are amended. Claims 1, 4-8, and 11-19 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 103
3. 	Applicant is of the opinion that the prior art reference Wang does not disclose amended claim 1 limitations “commit the adjusted data record to the blockchain ledger in response to the adjusted data record satisfying the pre-set conditions within the smart contract and transfer the adjusted data record to a computing system associated with the damage.”
The Examiner respectfully disagrees, Wang discloses above limitations (paragraphs 54, 55, 62, 63, 67, 161) in view of Ramos et al. (paragraphs 24, 39, 47).
Claim Interpretation
Intended Use
4.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
5.	Claim 1 recites “a memory… which when executed by the processor causes the processor to perform: receive…; generate…; query…; receive…; and adjust…” is the intended use of the functional language “configured to store instructions”. 
Similarly, “wherein the processor is configured to adjust…to include… which manage the blockchain ledger” and “the processor is further configured… which compares the adjusted data… to verify” are the intended use of the functional language “configured to adjust” and “configured to execute the smart contract”, respectively. 
Claim 1 recites “adjust … to generate an adjusted data record”.
Claim 8 recites “adjusting … to generate an adjusted data record”.
Claim 8 recites “wherein the adjusting… adjusting… to include… which manage the blockchain ledger” and “the method further comprises executing the smart contract… which compares the adjusted data… to verify” are the intended use of the functional language “adjusting” and “executing the smart contract”, respectively.
Claim 15 recites “adjusting … to generate an adjusted data record”.
Claim 15 recites “wherein the adjusting… adjusting… to include… which manage the blockchain ledger” and “wherein the method further comprises executing the smart contract… which compares the adjusted data… to verify” are the intended use of the functional language “adjusting” and “executing the smart contract”, respectively.
6.	The underlined limitations include intended use and are not given patentable weight.
Optional Language
7.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
8.	Claim 8 recites “committing … in response to the adjusted data record satisfying …”
The underlined limitations represent optional language and are not given patentable weight.
Functional language
9. Claim 1 recites “memory configured”, “processor configured”, “processor is further configured”. 
According to the Specification “memory” includes RAM, ROM, hard disk or “… any other form of storage medium known in the art” (paragraph 50) and a “processor” can be a CPU, PC, server or “… a general purpose computing device” (paragraphs 91 and 93).
Therefore, prior art that teaches a memory and a processor are sufficient, MPEP 2114 I-III. The functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty"), MPEP 2173.05(g).
Claim Rejections - 35 USC §101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 8 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
12.	In the instant case, claim 8 is directed to a “method for data processing using external information”. 
13.	Claim 8 is directed to the abstract idea of “using external information for insurance purposes” which is grouped under “Certain methods of organizing human activity is similar to fundamental economic practices such as insurance” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim recites “receiving…a data request comprising an image of a damage, a location value where damage occurred, and a time value of the damage; generating an initial data record of the damage including the image, the location value, the time value, and an identifier of a policy associated with … that submitted the data request, and store the initial data record …;  querying … for additional data based on the location value and the time value; receiving … one or more of traffic data and weather data … in response to the query; and adjusting … the initial data record of the damage stored … with the one or more of the traffic data and the weather data received … to generate an adjusted data record, wherein the adjusting comprises adjusting the initial data record to include the one or more of the traffic data and the weather data as evidence based on a predefined adjustment method contained … and shared among of a plurality…” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
14.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor”, “a mobile device”, “a blockchain ledger”, “external server”, and “a plurality of blockchain peers” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. The claim language “the method further comprises… to verify that …” and “committing… in response… and transfer” are intended use and optional language, respectively. Therefore, as additional elements, do not improve a computer, computer technology. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of using external information for insurance purposes.  
15.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using external information for insurance purposes using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
16.	Hence, claim is not patent eligible.
17.	Dependent claim 11 describes whether the adjusted data record and the insurance coverage matches. Dependent claim 12 describes transmitting the adjusted data record to a payment server. Dependent claim 13 describes the assessment result of the damage generation and the terms of adding the assessment result to the adjusted data record. Dependent claim 14 describes transmitting the assessment result to the mobile device. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
18.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
19.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
20.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

21.	Claims 1, 4-8, and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
22.	Claim 1 recites “commit… in response to the adjusted data record satisfying the pre-set conditions with the smart contract and transfer the adjusted data record to a computing system associated with the damage”.
Claims 8 and 15 recite “committing… in response to the adjusted data record satisfying the pre-set conditions with the smart contract and transfer the adjusted data record to a computing system associated with the damage”.
The Specification (paragraphs 53, 59 and 71 respectively) support committing and transfer adjusted data to the blockchain ledger or payment server, but not transferring the adjusted data to a non-ledger, non-payment server “computing system associated with the damage”
23.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
24.	Claims 4-7, 11-14, and 16-19 are rejected under the same rationale as claims 1, 8, and 15 because claims 4-7, 11-14, and 16-19 inherit the deficiencies of claims 1, 8, and 15 respectively due to their dependency.
25.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


26.	Claims 1, 4-8, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of antecedent basis
27.	Claim 1 recites the limitations “the damage stored” and “the external service” in paragraph starting with “adjust…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the adjusted data record” in paragraph starting with “the processor…” The previous limitation of “adjust… to generate an adjusted data record…” merely describes the intent of generating an “adjusted data record” but not actually generating one. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the damage stored” and “the external service” in paragraph starting with “adjusting…” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the adjusted data record” in paragraph starting with “the method further…” The previous limitation of “adjusting… to generate an adjusted data record…” merely describes the intent of generating an “adjusted data record” but not actually generating one. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the damage stored” and “the external service” in paragraph starting with “adjusting…” There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the adjusted data record” in paragraph starting with “wherein the method …” The previous limitation of “adjusting… to generate an adjusted data record…” merely describes the intent of generating an “adjusted data record” but not actually generating one. There is insufficient antecedent basis for this limitation in the claim.
Unclear scope
28.	Claim 1 recites “receive a data request…”. In other words, the limitation is silent from where the “processor” receives the “data request”. Subsequently, the claim recites “generate… associated with a mobile device that submitted the data request…” Given the claim its BRI the source of the “data request” received by the processor is not the “mobile device”, therefore the scope of the claim is unclear. 
Claims 8 and 15 recite “receiving, via a processor, a data request…”. In other words, the limitation is silent from where the “processor” receiving the “data request”. Subsequently, the claim recites “generating… associated with a mobile device that submitted the data request…” Given the claim its BRI the source of the “data request” received by the processor is not the “mobile device”, therefore the scope of the claim is unclear. 
29.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
30.	Claims 4-7, 11-14, and 16-19 are rejected under the same rationale as claims 1, 8, and 15 because claims 4-7, 11-14, and 16-19 inherit the deficiencies of claims 1, 8, and 15 respectively due to their dependency.
Claim Rejections - 35 USC § 103
31.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
32.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

33.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
34.	Claims 1, 4-5, 8, 11-12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US20190102342A1 to Wang et al. in view of US20190166101A1 to Ramos et al. 
35.	As per claims 1, 8, and 15:
Wang et al. discloses the following limitations of a system and a method comprising:
a processor [0076] 
a memory configured to store instructions which when executed by the processor causes the processor to perform [0077]: 
generate …an identifier of a policy associated with a mobile device that submitted the data request… [0062] 
query … an external server for additional data based on the location value and the time value (See FIG.1, [0020], [0063], [0066])
receive … one or more of traffic data and weather data from the external server in response to the query [0057], [0064], [0067]-[0068]
adjust … with the one or more of the traffic data and the weather data received from the external service to generate an adjusted data record [0025], [0049]-[0050], [0061], [0159] 
wherein the processor is configured to adjust the initial data record to include the one or more of the traffic data and the weather data as evidence based on a predefined adjustment policy [0025], [0045], [0049]-[0050], [0067], [0071], [0100]
and transfer the adjusted data record to a computing system associated with the damage [0054]-[0055], [0062]-[0063], [0067], [0161]
Wang et al. does not explicitly disclose the following limitations:
receive a data request comprising an image of damage to an object, a location value where damage occurred, and a time value of the damage; 
generate an initial data record of the damage including the image, the location value, the time value … and store the initial data record on a blockchain ledger; 
adjust, via the smart contract of the blockchain ledger, the initial data record of the damage stored on the blockchain ledger;
that is contained within the smart contract of the blockchain ledger and shared among a plurality of blockchain peers which manage the blockchain ledger;
the processor is further configured to execute the smart contract of the blockchain ledger which compares the adjusted data record to a pre-set condition within the smart contract of the blockchain ledger to verify that the adjusted data record satisfies the pre-set condition in the smart contract of the blockchain ledger, and  
commit the adjusted data record to the blockchain ledger in response to the adjusted data record satisfying the pre-set conditions within the smart contract. 
However, Ramos et al., as shown, teaches the following limitations:
receive a data request comprising an image of damage to an object, a location value where damage occurred, and a time value of the damage [0025], [0053]-[0054]
generate an initial data record of the damage including the image, the location value, the time value … and store the initial data record on a blockchain ledger [0024], [0025], [0031], [0035]
adjust, via the smart contract of the blockchain ledger, the initial data record of the damage stored on the blockchain ledger [0026], [0031]
that is contained within the smart contract of the blockchain ledger and shared among a plurality of blockchain peers which manage the blockchain ledger [0028]-[0030]
the processor is further configured to execute the smart contract of the blockchain ledger which compares the adjusted data record to a pre-set condition within the smart contract of the blockchain ledger to verify that the adjusted data record satisfies the pre-set condition in the smart contract of the blockchain ledger [0024], [0030], [0039]  
commit the adjusted data record to the blockchain ledger in response to the adjusted data record satisfying the pre-set conditions within the smart contract [0024], [0039], [0047] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system wherein the blockchain provides data such as images, temperature measurements, particle and emission outputs, and the like and that data while allowing for specific data captured by an edge device to be externalized and viewed when it satisfies specific characteristics defined by a blockchain smart contract (paragraph 22) and the each blockchain node may include a smart contract which has cognitive capabilities (paragraph 30) taught by Ramos et al. in a system and method wherein the external data source may be connected to the database management system over a communication network (paragraph 34) and  the external data may be collected, aggregated, and reported by the external data source as data and data attributes in different ways, at different cadences, at different levels of detail, for different geographies, and in different formats (paragraph 37) of Wang et al. with the motivation of enhancing the system by integrating the smart contract of the blockchain node that may perform cognitive analysis on the received data and identify situations or other events that have occurred and storing data into the system that have multiple blockchain nodes as taught by Ramos et al. over that of Wang et al.
As per claim 15 Wang et al. additionally discloses the following limitations:
a non-transitory computer readable medium storing one or more instructions that when read by a processor cause the processor to perform [0077] 
36.	As per claims 4, 11, and 19:
Wang et al. discloses the following limitations:
wherein the processor is further configured to determine … whether the adjusted data record matches a pre-set condition of an insurance coverage [0062]  
Wang et al. does not explicitly disclose the following limitations:
	the smart contract of the blockchain ledger.
However, Ramos et al., as shown, teaches the following limitations:
the smart contract of the blockchain ledger [0022], [0024]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system wherein the blockchain provides data such as images, temperature measurements, particle and emission outputs, and the like and that data while allowing for specific data captured by an edge device to be externalized and viewed when it satisfies specific characteristics defined by a blockchain smart contract (paragraph 22) and the each blockchain node may include a smart contract which has cognitive capabilities (paragraph 30) taught by Ramos et al. in a system and method wherein the external data source may be connected to the database management system over a communication network (paragraph 34) and  the external data may be collected, aggregated, and reported by the external data source as data and data attributes in different ways, at different cadences, at different levels of detail, for different geographies, and in different formats (paragraph 37) of Wang et al. with the motivation of enhancing the system by integrating the smart contract of the blockchain node that may perform cognitive analysis on the received data and identify situations or other events that have occurred and storing data into the system that have multiple blockchain nodes as taught by Ramos et al. over that of Wang et al.
37.	As per claims 5, 12, and 16:
Wang et al. discloses the following limitations:
transmit … the adjusted data record to a payment server of an insurer ([0156], FIGS. 13A-13B)
Wang et al. does not explicitly disclose the following limitations:
	the smart contract of the blockchain ledger.
However, Ramos et al., as shown, teaches the following limitations:
the smart contract of the blockchain ledger [0022], [0024]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system wherein the blockchain provides data such as images, temperature measurements, particle and emission outputs, and the like and that data while allowing for specific data captured by an edge device to be externalized and viewed when it satisfies specific characteristics defined by a blockchain smart contract (paragraph 22) and the each blockchain node may include a smart contract which has cognitive capabilities (paragraph 30) taught by Ramos et al. in a system and method wherein the external data source may be connected to the database management system over a communication network (paragraph 34) and  the external data may be collected, aggregated, and reported by the external data source as data and data attributes in different ways, at different cadences, at different levels of detail, for different geographies, and in different formats (paragraph 37) of Wang et al. with the motivation of enhancing the system by integrating the smart contract of the blockchain node that may perform cognitive analysis on the received data and identify situations or other events that have occurred and storing data into the system that have multiple blockchain nodes as taught by Ramos et al. over that of Wang et al.
38.	Claims 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US20190102342A1 to Wang et al. in view of US20190166101A1 to Ramos et al. and
 US20180227119A1 to Bibera et al.
39.	As per claims 6, 13, and 17:
Wang et al. discloses the following limitations:
generate … an assessment result of the damage and add an assessment result to the adjusted data record prior [0054], [0161]  
Wang et al. does not explicitly disclose the following limitations:
the smart contract of the blockchain ledger … to commitment of the adjusted data record to the blockchain ledger.
However, Bibera et al., as shown, teaches the following limitations
the smart contract of the blockchain ledger … to commitment of the adjusted data record to the blockchain ledger [0031], [0051]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method wherein the blockchain database may be linked with the central database and constructing can include assembling, building, organizing, creating, arranging, or otherwise establishing the blockchain database with respect to the database management system and the blockchain database may include a distributed database configured to maintain a list of ordered records in units of discrete blocks (paragraph 31) taught by Bibera et al. in a system and method, wherein the external data source may be connected to the database management system over a communication network (paragraph 34) and  the external data may be collected, aggregated, and reported by the external data source as data and data attributes in different ways, at different cadences, at different levels of detail, for different geographies, and in different formats (paragraph 37) of Wang et al. with the motivation of enhancing the system with features like updating the values stored in particular data structures, initiating data transfers between the central database and the blockchain database, and the like as taught by Bibera et al. over that of Wang et al.
40.	Claims 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US20190102342A1 to Wang et al. in view of US20190166101A1 to Ramos et al., US20180227119A1 to Bibera et al., and US20180025458A1 to Swamy. 
41.	As per claims 7, 14, and 18:
Wang et al. does not explicitly disclose the following limitations:
transmit, via the smart contract of the blockchain ledger, the assessment result to the mobile device.
However, Swamy, as shown, teaches the following limitations:
transmit … the assessment result to the mobile device [0052]
A central web portal with a geospatial map view and real time event management is used for grouping, sorting, cataloging and organizing the damage assessment reports from first responders for the display in the utility control room on the control room personal computer.
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mobile system, wherein a central web portal with a geospatial map view and real time event management is used for grouping, sorting, cataloging and organizing the damage assessment reports from first responders for the display in the utility control room on the control room personal computer (paragraph 22) taught by Swamy in a system and method wherein the external data source may be connected to the database management system over a communication network (paragraph 34) and  the external data may be collected, aggregated, and reported by the external data source as data and data attributes in different ways, at different cadences, at different levels of detail, for different geographies, and in different formats (paragraph 37) of Wang et al. with the motivation of enhancing the system with a new feature such as after the damage assessment were reports are catalogued, grouped, sorted and organized for display on the central web portal to transmit it to the user as well as taught by Swamy over that of Wang et al.
However, Ramos et al., as shown, teaches the following limitations:
the smart contract of the blockchain ledger [0022], [0024]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system wherein the blockchain provides data such as images, temperature measurements, particle and emission outputs, and the like and that data while allowing for specific data captured by an edge device to be externalized and viewed when it satisfies specific characteristics defined by a blockchain smart contract (paragraph 22) and the each blockchain node may include a smart contract which has cognitive capabilities (paragraph 30) taught by Ramos et al. in a system and method wherein the external data source may be connected to the database management system over a communication network (paragraph 34) and  the external data may be collected, aggregated, and reported by the external data source as data and data attributes in different ways, at different cadences, at different levels of detail, for different geographies, and in different formats (paragraph 37) of Wang et al. with the motivation of enhancing the system by integrating the smart contract of the blockchain node that may perform cognitive analysis on the received data and identify situations or other events that have occurred and storing data into the system that have multiple blockchain nodes as taught by Ramos et al. over that of Wang et al.


Conclusion
42.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
43.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692